Citation Nr: 1201364	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  08-13 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a skin disability, to include as secondary to an undiagnosed illness.

3.  Entitlement to service connection for a sinus disability, to include as secondary to an undiagnosed illness.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for a left knee disability.

6.  Entitlement to service connection for radiculopathy of the lower extremities, to include as secondary to a lumbar spine disability.

7.  Entitlement to an initial increased rating for a cervical spine disability, currently rated as 10 percent disabling.  

8.  Entitlement to an initial increased rating for a lumbar spine disability, currently rated as 10 percent disabling.  

9.  Entitlement to an initial increased rating for a left shoulder disability, currently rated as 10 percent disabling.  

10.  Entitlement to an initial increased rating for a right shoulder disability, currently rated as 10 percent disabling.  

11.  Entitlement to an initial compensable rating for radiculopathy of the upper extremities.

12.  Entitlement to an initial compensable rating for a left jaw disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to October 1986, from September 1990 to January 1991, and from June 2004 to February 2007, with additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for bilateral hearing loss, a skin disability (seborrheic dermatitis), a respiratory disability (chronic sinusitis), headaches, a left knee disability, and bilateral lower extremity radiculopathy (claimed as numbness and tingling in the right and left lower extremities).  In addition, that rating decision granted service connection and assigned 10 percent ratings for cervical and lumbar spine disabilities (degenerative disc disease of the cervical and lumbar spine) and right and left shoulder disabilities (degenerative joint disease of the right and left acromioclavicular joints).  It also granted service connection and assigned 0 percent ratings for bilateral upper extremity radiculopathy and a left jaw disability (residuals of a fractured left mandible with temporomandibular joint (TMJ) dysfunction).

The Board acknowledges that, in his April 2008 VA Form 9, Appeal to Board of Veterans' Appeals, perfecting his appeal, the Veteran requested a Travel Board hearing in support of his claims.  However, in a July 2008 written statement, he withdrew that Travel Board request and indicated that he instead wanted to testify at a hearing before a Decision Review Officer (DRO).  Then, before such any DRO hearing could be conducted, the Veteran expressed his desire for a more informal proceeding.  In compliance with that request, he was afforded an informal conference at the RO.  Accordingly, the Board finds that the Veteran's requests for Travel Board and DRO hearings have been effectively withdrawn and that he has been otherwise afforded adequate due process in support of his claims.  38 C.F.R. § 20.704 (2011).  

The Veteran has submitted written statements indicating that, in addition to his service-connected jaw disability, he currently suffers from chipped teeth that require extensive dental work.  The Board interprets the Veteran's statements as an implicit claim for service connection for a dental disability.  As that claim has not yet been adjudicated by the agency of original jurisdiction, it is referred to the RO for appropriate action.

The Veteran's claims for service connection for a skin disability, a sinus disability, headaches, a left knee disability, and lower extremity radiculopathy, and for initial increased ratings for upper extremity radiculopathy, a cervical spine disability, a lumbar spine disability, right and left shoulder disabilities, and a left jaw disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

The Veteran's claimed bilateral hearing loss does not meet the criteria for qualification as a disability for VA purposes.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 2011); 38 C.F.R. §§ 3.303, 3.304, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§1110, 1131 (West 2002 & 2011); 38 C.F.R. § 3.303 (2011).  Service connection for some disorders, including sensorineural hearing loss, will be rebuttably presumed if manifested to a compensable degree within one year following separation from active service.  38 U.S.C.A. §§1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible.  Lay assertions of medical status do not constitute competent medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Impaired hearing will be considered a disability for VA purposes when the thresholds for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or more; when the thresholds for at least three of these frequencies are 26 decibels; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  Additionally, an examination for hearing loss must be conducted by a state-licensed audiologist and must include both a pure tone audiometry test and controlled speech discrimination (Maryland CNC) test.  38 C.F.R. § 4.85 (2011). 

In this case, the Veteran contends that he suffers from bilateral hearing loss due to acoustic trauma incurred during his final period of active duty.  Specifically, the Veteran asserts that, while deployed in the Persian Gulf in support of Operation Iraqi Freedom, he was routinely exposed to noise from improvised explosive devices (IEDs) and mortar fire.

The Veteran is competent to state that he experienced noise exposure in the Persian Gulf.  Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, the Board considers the Veteran's account to be credible as it is corroborated by his service personnel records, which show that he was assigned to a cavalry unit in Iraq from November 2004 to November 2005.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Thus, in the absence of any competent evidence to the contrary, the Board will presume that the Veteran was exposed to in-service acoustic trauma.  That supports his contention of service-related hearing loss.  However, in order to establish service connection, there still must be evidence of a current disability and a nexus linking that disability to the in-service trauma.

The Veteran's service medical records show that, prior to his entry into service in June 1983, he underwent audiological testing, which found puretone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
5
5
LEFT
0
10
5
5
0

The Veteran's subsequent Army and National Guard service medical records are negative for any complaints or clinical findings of disabling hearing loss.  Similarly, no such complaints or clinical findings are noted in his March 2006 pre-discharge examination report.  On the contrary, that report reveals a degree of hearing loss, which fails to meet the regulatory criteria for a hearing loss disability:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
15
15
25
LEFT
10
15
20
20
30

The record thereafter shows that, in support of his claim for service connection, the Veteran was afforded a June 2007 VA audiological examination, which yielded the following results in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
30
30
LEFT
15
20
25
30
35

In addition to the audiological assessment, the June 2007 examination included a Maryland CNC speech recognition test on which the Veteran scored 100 percent, bilaterally.  Based on those clinical findings, the VA examiner determined that the Veteran had only slight high-frequency sensorineural hearing loss, which fell below the threshold for a disability under VA's governing regulations.  

The record thereafter shows that, while the Veteran took exception to the June 2007 VA examiner's findings, he did not submit any additional audiological assessments, or other objective evidence, in support of his claim.  Nor did he provide any information that would enable VA to obtain such evidence on his behalf.  Consequently, the Board finds that any additional evidence that may have been elicited in support of the Veteran's claim has not been obtained because of his inability or unwillingness to cooperate.  The Board reminds the Veteran that the duty to assist in the development and the adjudication of claims is not a one-way street.  If a claimant wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board considers the June 2007 VA examination report, indicating that the Veteran does not exhibit disabling hearing loss, to be both probative and persuasive.  That report was rendered by a licensed audiologist who conducted a thorough and detailed examination, which included both audiological testing and speech audiometry using the Maryland CNC test.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  Moreover, while that audiologist does not appear to have reviewed the Veteran's entire claims folder, his report is nevertheless consistent with the evidence contained therein, most notably the service and post-service medical records.  Indeed, none of those records contains any complaints or clinical findings of disabling hearing loss.  This lends additional evidentiary weight to the June 2007 examiner's opinion.  38 C.F.R. § 4.1 (2011).  The Board also considers it significant that there are no contrary competent opinions of record and, thus, no basis to doubt the probative value of that examiner's findings.  Further, as the record does not otherwise indicate that the Veteran has a hearing disorder that was caused or aggravated by any aspect of his active service, the Board finds that an additional VA examination is not required with respect to his claim.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

After careful review, the Board finds that the competent and credible evidence of record, most notably the June 2007 VA examiner's report, fails to show that the Veteran exhibits hearing thresholds of 40 decibels or more for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz, or thresholds of 26 decibels for at least three of those frequencies in either ear.  Nor does that evidence establish that the Veteran's speech recognition scores using the Maryland CNC test are less than 94 percent.  Accordingly, the Board finds that the Veteran's current hearing loss does not qualify as a disabling for VA purposes.  38 C.F.R. §§ 3.385, 4.85 (2011).  Further, while the Veteran has exhibited some degree of bilateral hearing loss from 3000 to 4000 Hertz, he has not demonstrated that he meets the criteria under 38 C.F.R. § 3.385 for that hearing loss to be considered a disability for VA purposes.

Absent competent evidence of current disability, the Board finds that service connection for bilateral hearing loss is not warranted.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

In reaching this determination, the Board is mindful that the Veteran believes that he has disabling hearing loss that began in service, and he has been diagnosed with hearing loss.  He is certainly competent, as a lay person, to report a history of hearing problems that fall within the realm of his personal experience.  Charles v. Principi, 16 Vet. App 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, his statements in that regard are considered credible in the absence of any contradictory evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).  On the other hand, however, the Veteran has not shown that he has the requisite expertise to diagnose hearing loss or to render a medical opinion as to its etiology.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Accordingly, his assertions, standing alone, lack sufficient probative value to establish that he has a current hearing loss disability that is etiologically related to his active duty.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board).  If the Veteran's hearing loss worsens in the future, he may again claim service connection for hearing loss with VA and attempt to reopen his claim for service connection for hearing loss.

For the foregoing reasons, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran has disabling bilateral hearing loss that is related to his in-service acoustic trauma or any other aspect of his military service.  Therefore, the Board concludes that hearing loss was not incurred in or aggravated by service.  As the preponderance of the evidence is against the Veteran's claim for service connection, that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & 2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

If VA does not provide adequate notice of any of the elements necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In this case, the Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because he has had a meaningful opportunity to participate effectively in the processing of those service connection claims with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Specifically, VA sent the Veteran a letter, dated in May 2007, a September 2007 rating decision, and a March 2008 statement of the case, which discussed the particular legal requirements applicable to his hearing loss claim, the evidence considered, the pertinent laws and regulations, and the reasons for the decision.  VA made all efforts to notify the appellant with regard to the evidence obtained, the evidence needed, and the responsibilities of the parties in obtaining the evidence.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the July 2009 supplemental statement of the case. Overton v. Nicholson, 20 Vet. App. 427 (2006) (appellant afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  He has not referred to any additional, unobtained, relevant, available evidence.  Additionally, the Veteran has been afforded a VA audiological examination and an informal RO conference in support of his hearing loss claim.  He also has had the opportunity to testify at formal hearings before a DRO and a Veterans Law Judge, but has voluntarily declined to do so.  Accordingly, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

Although the Board regrets the additional delay, further development is needed prior to the disposition of the Veteran's remaining claims.

With regard to the issues of service connection for skin and sinus disorders, the Veteran contends that those conditions began in service.  He further claims that they are both manifestations of an undiagnosed illness incurred in Iraq.  In light of the Veteran's assertions, the Board will consider whether service connection is warranted both on a direct basis and under the provisions of 38 C.F.R. § 3.317.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  

Subject to various conditions, service connection may be granted for a disability due to undiagnosed illness of a Veteran who served in the Southwest Asia Theater of Operations during the Persian Gulf War.  Among the requirements are that there are objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper and lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  The illness must become manifest during either active service in the Southwest Asia Theater of Operations during the Persian Gulf War or to a degree of 10 percent or more, under the appropriate diagnostic code of 38 C.F.R. Part 4.  By history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  There must be objective signs that are perceptible to an examining physician and other non-medical indicators that are capable of independent verification.  There must be a minimum of a six-month period of chronicity.  There must be no affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia Theater of Operations during the Persian Gulf War.  38 U.S.C.A. § 1117 (West 2002 & 2011); 38 C.F.R. § 3.317 (2011).  If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply.  VAOPGCPREC 8-98 (1998), 63 Fed. Reg. 56703 (1998).

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multi-symptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi-symptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A § 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a)(2)(i) (2011).  The term medically unexplained chronic multi-symptom illness means a diagnosed illness, without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii) (2011).  Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3) (2011).

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4) (2011).

The Veteran's service personnel records show that he served in Southwest Theater of Operations in support of Operation Iraqi Freedom.  Therefore, his status as a Persian Gulf Veteran is confirmed.  38 C.F.R. § 3.317 (d) (2011).  

The Veteran's service medical records show that in November 2005, he complained of a burning, infected scalp due to exposure to fertilizers and pesticides at Camp Bernstein, a forward operating base in Iraq.  Subsequent service medical records dated in August 2006, shortly before the Veteran's separation from active duty, contain a report of shortness of breath.  However, those records are otherwise negative for any complaints or clinical findings of in-service skin or respiratory problems.

Following his discharge from service, the Veteran was afforded a June 2007 VA general examination in which he complained of chronic dandruff, which had persisted for approximately two or three years, and sinusitis, which he claimed had started after a dust storm in Kuwait.  The Veteran conceded that he had not sought extensive in-service or post-service medical care for either condition.  He added that he currently treated his dandruff with home remedies, which were largely ineffective.  Clinical evaluation revealed evidence of scalp inflammation, which was found to support a diagnosis of seborrheic dermatitis.  Additionally, X-rays of the sinus cavities were significant for ethmoid cloudiness, consistent with a diagnosis of chronic sinusitis.  Those X-rays also revealed a soft tissue density in the right nostril, which the June 2007 VA examiner noted could be indicative of turbinate hypertrophy or sinus polyps.  However, the examiner did not provide a definitive diagnosis.  The June 2007 examiner also did not relate any of the Veteran's skin or sinus problems to his periods of service.  However, that examiner did not have access to the Veteran's service medical records or the other pertinent evidence in his claims folder.  Therefore, that examiner was unable to consider the in-service clinical findings of skin and respiratory problems or the Veteran's lay assertions of a continuity of scalp irritation and sinus problems persisting since his military discharge.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for service connection, evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the appellant's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for requirement that evidence indicate that claimed disability may be associated with in- service injuries for purposes of obtaining VA examination).

While cognizant that the Veteran has already been afforded a VA examination in connection with his skin and sinus claims, the Board finds that examination was inadequate for rating purposes as it did not consider all of the pertinent clinical and lay evidence in support of those claims.  38 C.F.R. § 4.1 (2011) (to ensure a thorough examination and evaluation, the Veteran's disability must be viewed in relation to its history); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).  Additionally, the Board considers it significant that the prior examination was not conducted in accordance with the provisions of 38 C.F.R. § 3.317, notwithstanding the evidence of record suggesting that the Veteran's skin and sinus problems may be due to an undiagnosed Gulf War illness.  The Board recognizes that those problems have been largely attributed to known clinical diagnoses, specifically seborrheic dermatitis and chronic sinusitis.  Nevertheless, the Board observes that the VA examiner who rendered those diagnoses did not have access to the Veteran's complete lay and clinical history.  Therefore, that examiner was not in a position to consider whether any skin or sinus symptom, which was not manifest at the time of the examination but was nonetheless of record, may have been attributable to an undiagnosed Gulf War illness.  The Board further observes that the above examiner did not render a definitive diagnosis with respect to the Veteran's right nostril soft tissue density, thereby suggesting that particular sinus abnormality may have been due to an undiagnosed illness.  

In light of the foregoing, it remains unclear to the Board whether the Veteran has any current skin or sinus conditions that are consistent with an undiagnosed illness or are otherwise related to his active service.  Because of that uncertainty, the Board finds that, on remand, the Veteran should be afforded a new VA etiological examination with respect to each of those claims.  Each new VA examination, in contrast with the preceding one, should include a complete review of the Veteran's claims folder and be conducted in accordance with Gulf War protocols.

An additional VA examination is also warranted with respect to the Veteran's claims for service connection for headaches and a left knee disability.  The Board recognizes that, at the time of his previous VA general examination, the Veteran did not report any current headache or left knee symptoms.  However, the VA clinician conducting that examination did not review the Veteran's claims folder, which contains lay evidence of current complaints and clinical evidence of in-service headache and left knee pathology.  Specifically, the Veteran's service medical records show that, in October 1984 and again in August 2006, he reported a history of chronic headaches.  Additionally, those records show that, in November 1983, the Veteran sought treatment for left leg pain after twisting his knee during a routine training exercise.  The concurrent diagnostic impression was muscle spasm with accompanying medial ligament strain.  

Considering the Veteran's documented in-service headaches and left knee injury, and his subsequent assertions of headache and left knee symptomatology persisting since service, the Board finds that the evidence of record is sufficient to trigger the need for a VA examination with respect to both claims.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As no such examination has yet been conducted that included a full review of the pertinent evidence supporting those claims, one should be scheduled on remand.  Additionally, that new VA examination should include X-rays of the Veteran's left knee, which were not taken at the time of the previous examination.  The Board recognizes that the Veteran appears to have canceled his initial X-ray appointment.  However, in light of his apparent willingness to report for a new examination, and the other evidence of record necessitating a remand of his left knee claim, the Board finds that he should be afforded an additional opportunity for left knee X-rays in connection with that claim.

Next, with respect to the Veteran's claim for service connection for bilateral lower extremity radiculopathy, the Board observes that he has effectively characterized that disorder as a secondary condition of his service-connected low back disability.  Moreover, the Veteran's service medical records show that, during his period of active duty, he complained of lower extremity pain and numbness coincident with his diagnosed lumbar degenerative disc disease.  However, in-service nerve conduction studies were negative for any findings of right or left-sided lumbar radiculopathy.  Nor were any sensory, motor, or reflex deficits observed in the Veteran's lower extremities at the time of his June 2007 VA examination.  Nevertheless, the Board considers it significant that the June 2007 examination did not include advanced neurological testing, such as nerve conduction studies and electromyography (EMG).  Nor did that examination include a review of the Veteran's claims folder.  Therefore, the Board considers that examination to be inadequate for rating purposes and finds that a new examination, which includes advanced neurological testing and claims folder review, is necessary in order to fully and fairly adjudicate the Veteran's claim.  38 C.F.R. §§ 3.159(c)(4), 4.1; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  


Similarly, the Board finds that, on remand, the Veteran should be afforded a new VA examination that addresses the upper extremity radiculopathy for which he is already service connected.  That particular condition has been attributed to the Veteran's service-connected cervical spine and shoulder disabilities and has been found to warrant a noncompensable rating, based upon VA examinations conducted in June 2007 and June 2009.  However, neither of those examinations included advanced neurological testing.  Nor were those examinations predicated on a review of the Veteran's claims folder.  Consequently, the Board finds that, in order to accurately assess the severity of the Veteran's upper extremity radiculopathy in the context of its history, a new VA examination should be administered that includes both EMG and nerve conduction studies and claims folder review.  38 C.F.R. § 4.1 (2011).

The Board now turns to the Veteran's claims for initial increased ratings for his cervical spine, lumbar spine, and right and left shoulder disabilities, each of which is currently evaluated as 10 percent disabling.  Those joint disorders were last examined in June 2009, at which time the Veteran indicated that they were all increasing in severity.  Since that time, however, he has not expressly contended that those service-connected disabilities have worsened.  Thus, the Board finds that a remand is not required solely due to the passage of time since the prior examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Nevertheless, the Board finds that a remand is warranted on other grounds.  

The Veteran's joint disorders have not yet been examined in the context of their history.  38 C.F.R. § 4.1 (2011).  Neither the June 2007 nor the June 2009 VA examinations included a review of the Veteran's claims folder.  That omission is significant because the record contains numerous lay statements from the Veteran attesting to the detrimental effects of his cervical spine, lumbar spine, and right and left shoulder disabilities on his ability to perform household chores and work as a farmer.  Specifically, the Veteran has emphasized that he has had to pay for hired help and otherwise lost income because his neck, back, and shoulder symptoms preclude him from lifting heavy items, such as hay bales, and operating lawnmowers, chain saws, and other farming equipment.  

The Board observes that, while a lay person, the Veteran is competent to offer testimony about the functional limitations he has experienced as a result of his service-connected joint disorders.  Layno v. Brown, 6 Vet. App. 465 (1994). Moreover, his statements in that regard are considered credible in the absence of any evidence to the contrary.  Caluza v. Brown, 7 Vet. App. 498 (1995).  However, there is no evidence that he possesses the medical training necessary to assess the overall severity of those service-connected disabilities in the context of the VA rating schedule.  Cromley v. Brown, 7 Vet. App. 376 (1995).  Nor has the Veteran demonstrated the requisite expertise to show that those disabilities present an exceptional disability picture such that the available schedular ratings are inadequate.  38 C.F.R. § 3.321(b) (2011); Thun v. Peake, 22 Vet. App. 111 (2008).
Accordingly, the Board finds that the Veteran's lay assertions, standing alone, are insufficient to warrant higher ratings on either a schedular or extraschedular basis.  

While insufficient to grant the Veteran's claims, however, his hitherto unaccounted-for assertions warrant consideration in a new VA examination.  Specifically, the Board finds that, on remand, those assertions should be considered, along with the other pertinent evidence of record, by a VA examiner for use in determining the degree of functional impairment associated with each of the Veteran's joint disorders.  The VA examiner should also address whether any of those service-connected disabilities present exceptional factors, such as marked interference with employment or frequent periods of hospitalization, which would render impracticable the application of the regular schedular standards.  Fanning v. Brown, 4 Vet. App. 225 (1993).  That examiner's findings should then be used by the RO to determine whether higher schedular ratings are warranted for the Veteran's cervical spine, lumbar spine, and shoulder disorders, or whether those disabilities instead warrant referral to the Under Secretary for Benefits or the Director, VA Compensation and Pension Service for extraschedular consideration under the provisions of 38 C.F.R. § 3.321.  

Turning next to the Veteran's claim for an initial compensable rating for residuals of a left mandible fracture with associated TMJ dysfunction, the Board notes that he has complained of chronic pain associated with the service-connected jaw disability.  The Veteran has also alleged that the disorder limits his ability to eat by causing his jaw to lock up and his teeth to "pop and crack against each other" whenever he puts food in his mouth.  

Through the above assertions, the Veteran has effectively indicated that his jaw disorder is productive of limitation of motion due to pain on use.  Such limitation is contemplated in the diagnostic code (9905) used to rate that service-connected disability.  38 C.F.R. §§ 4.40, 4.45; 4.150, Diagnostic Code 9905 (2011); Deluca v. Brown, 8 Vet. App. 202 (1995).  Moreover, the Board must consider the provisions of 38 C.F.R. § 4.59, which provide for a minimum 10 percent rating for painful, unstable, or malaligned joints due to healed injury.  38 C.F.R. § 4.59 (2011).  That regulation is applicable to claims, such as the one at issue, which involve residuals of joint injuries in non-arthritis contexts.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  Thus, in light of the Veteran's assertions of temporomandibular joint pain on use, which were not considered during either of the prior VA examinations administered in support of his claim, the Board finds that, on remand, he should be afforded a new examination that addresses whether that service-connected disability is productive of painful, unstable, or malaligned joints.  That examination should also include a full review of the claims folder, which was not performed during either of his previous VA examinations.

Finally, it appears that VA medical records may be outstanding.  The Veteran has submitted written statements expressing his intention to seek treatment for oral and dental problems associated with his service-connected jaw disorder.  Whether he has actually obtained such treatment remains unclear, however, as no attempt has yet been made to obtain any pertinent VA medical records.  Accordingly, as it is necessary to remand the Veteran's jaw disorder claim for additional development on other grounds, the Board finds that efforts should be made to obtain any outstanding VA medical records that may exist in connection with that claim.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims folder all medical records from the VA Medical Center in Mountain Home, Tennessee, and the Tennessee Valley Healthcare System dated since February 2007.  

2.  After the above development has been completed, schedule the Veteran for a VA examination for the purpose of determining the etiology of his skin and sinus problems, which he alleges are due to his service in Southwest Asia during the Persian Gulf War.  Current VA Gulf War Examination Guidelines must be followed.  The claims folder should be sent to the examiner for review and the examination report should note that review.  The VA examiner should reconcile any opinion expressed with all pertinent evidence of record, including the Veteran's service medical records, showing complaints of a burning, infected scalp due to exposure to fertilizers and pesticides in Iraq and reports of shortness of breath.  The VA examiner should also consider the report of the Veteran's June 2007 VA examination, which contains subjective complaints of chronic dandruff and sinusitis, objective findings of seborrheic dermatitis and chronic sinusitis, and a clinical assessment of possible right nostril turbinate hypertrophy or sinus polyps.  Finally, the examiner should consider any clinical and lay evidence regarding a continuity of skin and sinus symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Specifically, the VA examiner should provide an opinion that addresses the following: 

a)  State whether the Veteran's current skin problems are attributable to a known clinical diagnosis, to specifically include seborrheic dermatitis, or whether those reported problems are manifestations of an undiagnosed illness.

b)  If any of the skin symptoms are determined to be attributable to a known clinical diagnosis, state whether it is at least as likely as not (50 percent probability or greater) that each condition was incurred in or aggravated beyond its natural progression during the Veteran's service in the Persian Gulf, or is otherwise related to any aspect of his active duty. 

c)  State whether the Veteran's current sinus problems are attributable to a known clinical diagnosis, to specifically include chronic sinusitis, or whether those reported problems are manifestations of an undiagnosed illness.

d)  If any of his sinus symptoms are determined to be attributable to a known clinical diagnosis, state whether it is at least as likely as not (50 percent probability or greater) that each condition was incurred in or aggravated beyond its natural progression during the Veteran's service in the Persian Gulf, or is otherwise related to any aspect of his active duty. 

3.  After the above development has been completed, schedule the Veteran for a VA examination for the purpose of determining the etiology of any current headaches.  The claims folder should be sent to the examiner for review and the examination report should note that review.  The VA examiner should reconcile any opinion expressed with all pertinent evidence of record, including the Veteran's service medical records, documenting his complaints of frequent headaches, and the report of his June 2007 VA general examination, in which headaches were neither contended nor shown.  The examiner should also consider the Veteran's lay assertions, and any other evidence of record, regarding a continuity of headache symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Specifically, the VA examiner should provide an opinion that addresses the following: 

State whether it is at least as likely as not (50 percent probability or greater) that the Veteran has a current headache disorder that was caused or aggravated by any aspect of his military service, including his documented complaints of frequent headaches in October 1984 and again in August 2006.

4.  After the above development has been completed, schedule a VA examination to assess the etiology of any current left knee disability and lower extremity radiculopathy, and to determine the current nature and severity of the Veteran's service-connected cervical spine, lumbar spine, and right and left shoulder disabilities, and his upper extremity radiculopathy.  The claims folder should be reviewed by the examiner, and the examination report should note that review.  The examiner should provide a rationale for any opinion expressed and reconcile that opinion with all pertinent evidence of record, including the Veteran's service medical records, showing treatment for a left knee injury in November 1983 and subsequent complaints of lower extremity pain and numbness in connection with an in-service diagnosis of degenerative lumbar disc disease.  The examiner should also consider the reports of the Veteran's June 2007 and June 2009 VA examinations, which contain complaints of worsening cervical spine, lumbar spine, and bilateral shoulder problems and clinical findings of cervical and lumbar degenerative disc disease, right and left acromioclavicular joint disease, and upper extremity radiculopathy.  Additionally, the examiner should consider the Veteran's lay statements, attesting to continuity of left knee problems and lower extremity pain and numbness persisting since his active service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Specifically, the VA examiner's opinion should address the following:

a)  Diagnose all current left knee disabilities, specifically including any clinical abnormalities shown on X-ray.

b)  State whether it is at least as likely as not (50 percent probability or greater) that any current left knee disability was caused or aggravated by the Veteran's documented November 1983 left knee muscle spasm with accompanying medial ligament strain, or any other aspect of his military service. 

c)  Identify all orthopedic pathology related to the Veteran's service-connected cervical spine and lumbar spine disabilities (degenerative disc disease of the cervical and lumbar spine).  Conduct all necessary tests, to include range of motion studies, expressed in degrees.  

d)  State whether either of the Veteran's cervical spine and lumbar spine disabilities are manifested by any painful flare-ups, and, if so, their frequency and duration.  Specify whether any flare-ups are accompanied by any additional limitation of motion.  Any determination should be portrayed in terms of the degree of additional range of motion loss.  State whether any ankylosis (favorable or unfavorable) is present.  

e)  Discuss whether the Veteran has additional functional loss due to his cervical spine or lumbar spine disabilities and describe any pain, weakened movement, excess fatigability, or incoordination present.  

f)  State the lengths of time during the past 12 months that the Veteran has had incapacitating episodes due to his cervical spine and lumbar spine disabilities.  Incapacitating episodes are periods of acute signs and symptoms due to intervertebral disc syndrome that require bed rest prescribed by a physician and treatment by a physician.

g)  State whether either of the Veteran's service-connected cervical spine or lumbar spine disabilities are manifested by any neurological impairment, and, if so, which nerves are involved, and the extent of the impairment.  The diagnostic criteria applicable to nerve impairment distinguish the types of paralysis as complete or incomplete.  Under incomplete paralysis, the degree of paralysis is further divided into the categories of mild, moderate, and severe.  With those categories in mind, classify any right shoulder neurological pathology, distinguishing among the categories and using the results of all pertinent testing of record.  Conduct all necessary sensory, reflex, and motor testing, to specifically include EMG or nerve conduction velocity studies.  Explain, in terms meaningful to a layperson, the base line results of those tests versus the results obtained for the Veteran.  Explain the meaning of any abnormal results obtained.

h)  After conducting the above neurological studies, state whether it is at least as likely as not (50 percent probability or greater) that any current lower extremity radiculopathy not associated with the Veteran's service-connected lumbar spine disability is otherwise related to his active service.

i)  Note whether either of the Veteran's cervical spine or lumbar spine disabilities is productive of scarring and specify the size of any scar and whether it causes limitation of motion, or is unstable or superficial.

j)  Discuss whether either of the Veteran's cervical and lumbar spine disabilities is productive of any additional functional impairment.  In particular, state what impact, if any, each service-connected disability has on the Veteran's activities of daily living, including his ability to obtain and maintain employment.  Also specify whether that disability is productive of marked interference with employment or frequent periods of hospitalization.

k)  Identify all orthopedic pathology related to the Veteran's service-connected right and left shoulder disabilities (left and right acromioclavicular joint disease).  Conduct all necessary tests, to include range of motion studies, expressed in degrees.  State whether either of the Veteran's right and left shoulder disabilities is manifested by any painful flare-ups, and, if so, their frequency and duration.  Specify whether any flare-ups are accompanied by any additional limitation of motion.  Any determination should be portrayed in terms of the degree of additional range of motion loss.  State whether any ankylosis (favorable or unfavorable) is present in either shoulder.  

l)  Discuss whether the Veteran has additional functional loss due to his left or right shoulder disabilities and describe any pain, weakened movement, excess fatigability, or incoordination present.  

m)  State whether either of the Veteran's left or right shoulder disabilities is manifested by any neurological impairment, and, if so, which nerves are involved, and the extent of the impairment.  The diagnostic criteria applicable to nerve impairment distinguish the types of paralysis as complete or incomplete.  Under incomplete paralysis, the degree of paralysis is further divided into the categories of mild, moderate, and severe.  With those categories in mind, classify any right shoulder neurological pathology, distinguishing among the categories and using the results of all pertinent testing of record.  Conduct all necessary sensory, reflex, and motor testing, to specifically include EMG or nerve conduction velocity studies.  Explain, in terms meaningful to a layperson, the base line results of those tests versus the results obtained for the Veteran.  Explain the meaning of any abnormal results obtained.

n)  Note whether either of the Veteran's left or right shoulder disabilities is productive of scarring and specify the size of any scar and whether it causes limitation of motion, or is unstable or superficial.

o)  Discuss whether either of the Veteran's left or right shoulder disabilities is productive of any additional functional impairment.  In particular, state what impact, if any, each service-connected disability has on the Veteran's activities of daily living, including his ability to obtain and maintain employment.  Also specify whether that disability is productive of marked interference with employment or frequent periods of hospitalization.

5.  Next, schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected jaw disability (residuals of a fractured left mandible with associated TMJ dysfunction).  The claims folder should be reviewed by the examiner, and the examination report should note that review.  The examiner should provide a rationale for the opinion and reconcile it with all pertinent evidence of record, including the reports of the Veteran's June 2007 and June 2009 VA examinations, and his lay assertions of chronic jaw pain and related symptoms, which interfere with his ability to eat.  Specifically, the examiner should address the following: 

a)  Identify all pathology related to the Veteran's service-connected jaw disorder.  

b)  State whether the Veteran's jaw disorder is manifested by reduced inter-incisal range of motion.  Specify the extent of any such limitation of motion in millimeters.

c)  Indicate whether the Veteran's jaw disorder is manifested by reduced lateral excursion.  Specify the extent of any such limitation of motion in millimeters.

d)  State whether the Veteran's jaw disorder is productive of any actual painful, unstable, or malaligned joint, due to healed injury.

e)  Discuss whether the Veteran has additional functional loss due to his jaw disorder and describe any pain, weakened movement, excess fatigability, or incoordination present.  

f)  State what impact, if any, the Veteran's service-connected jaw disorder has on his activities of daily living, including his ability to obtain and maintain employment.  Also specify whether that disability is productive of marked interference with employment or frequent periods of hospitalization.

6.  Then, readjudicate the claims remaining on appeal, considering all applicable rating criteria.  Also consider whether there are any factors that would warrant referral to the Under Secretary for Benefits or the Director, VA Compensation and Pension Service for assignment of extraschedular rating under the provisions of 38 C.F.R. § 3.321.  If any aspect of the decision remains adverse to the Veteran, issue a supplemental statement of the case that notifies the Veteran of the applicable rating criteria.  Allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


